           Case 1:19-cv-01727-JLT Document 18 Filed 07/14/20 Page 1 of 1



1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
10   LY THI TRAN,                                   )   Case No.: 1:19-cv-1727 JLT
                                                    )
11                 Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                    )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
12          v.                                      )   § 405(g)
                                                    )
13   ANDREW SAUL,                                   )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,               )   FAVOR OF PLAINTIFF, LY THI TRAN, AND
14                                                  )   AGAINST DEFENDANT, ANDREW SAUL,
                   Defendant.                       )   COMMISSIONER OF SOCIAL SECURITY
15                                                  )
16          On July 13, 2020, Plaintiff and the Commissioner of Social Security stipulated to a voluntary
17   remand of Plaintiff’s appeal pursuant to sentence four of 42 U.S.C. § 405(g), for an ALJ to conduct any
18   necessary proceedings and issue a new decision. (Doc. 17) Thus, the Court ORDERS:
19          1.     The matter is REMANDED for further administrative proceedings under sentence four
20                 of 42 U.S.C. § 405(g); and
21          2.     The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Li Thi Tran,
22                 and against Defendant Andrew Saul, Commissioner of Social Security.
23
24   IT IS SO ORDERED.
25      Dated:    July 13, 2020                              /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
